Citation Nr: 0403797	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional extension beyond a prior 45 day 
extension of the delimiting date for the receipt of Chapter 
30 educational assistance benefits.



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from September 
1988 to November 1991. 


This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision of the Department of Veterans 
Affairs (VA), Muskogee, Oklahoma, Regional Office (RO) that 
granted a 45 day extension of the delimiting date for the 
receipt of educational assistance benefits under Chapter 30 
of Title 38 of the United States Code, but denied any further 
extension.  The appellant perfected an appeal of that 
decision and the case is ready for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).


A review of the claims folder reveals that the RO has not 
specifically notified the appellant of the provisions of the 
VCAA.  Further, although the RO has advised the appellant as 
to what information not previously submitted is necessary to 
substantiate her claim, she has not been advised as to which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  This is 
not sufficient to satisfy the VCAA notice requirements.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Quartuccio, supra.  
The Board believes that a brief overview of the case would be 
helpful to the understanding of the specific notice and 
assistance required in the ultimate disposition of this 
appeal.  

The veteran served on active duty from September 14, 1988 to 
November 14, 1991.  As a result, the veteran's basic 10 year 
delimiting period for receiving Chapter 30 educational 
benefits ran from November 14, 1991 to November 14, 2001.  38 
U.S.C.A. § 3031(a)(2).

In a September 2001 letter the veteran noted that she had 
begun an 11 month education program and requested an 
extension of the eligibility period for the receipt of her 
Chapter 30 education benefits.  She contended that she had 
been unable to utilize funding in a more timely manner 
because she had a child with health problems that required 
her husband to stay at home while she had to maintain full 
time employment with VA.  In subsequent correspondence, she 
argued that it was her own medical difficulties that 
precluded her from the pursuit of her education through the 
Chapter 30 program.  As noted above, the RO denied the 
veteran's claim of entitlement to an additional extension 
beyond a prior 45 day extension of the delimiting date for 
the receipt of Chapter 30 educational benefits.  The veteran 
perfected an appeal of that decision.  

Legal authority provides that the delimiting period of 
eligibility for Chapter 30 benefits may be extended if the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from willful misconduct.  VA will not 
consider the disabling effects of chronic alcoholism to be 
the result of willful misconduct.  It must be clearly 
established by medical evidence that such a program of 
education was medically infeasible.  


VA will not consider a veteran who is disabled for a period 
of 30 days or less as having been prevented from initiating 
or completing a chosen program, unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance, because of the short disability.  38 
U.S.C.A. § 3031(d) (West 2002); 38 C.F.R. § 21.7051(a) 
(2003).  In summary, this case turns upon whether, and if so, 
for what specific period(s) of time, it can be clearly 
established by medical evidence that the veteran was unable 
to pursue her educational program under Chapter 30 because of 
a physical or mental disability.  

Records indicate the veteran has been treated for several 
nonservice-connected disabilities since service.  In February 
2003, she submitted statements from several medical care 
providers in support of her claim, including a statement from 
her physician, HNC (initials), MD.  In his statement, Dr. HNC 
opined that the veteran's inability to pursue her education 
was directly due to her medical disabilities.  In response to 
that evidence, the RO requested that the veteran submit 
additional statements from her medical care providers that 
would give specific dates (month, day and year of the 
beginning and ending periods) during which a diagnosed 
disability prevented her from training or going to school.  
She failed to respond to this request.  

The RO has advised the appellant of the specific medical 
information that was necessary to substantiate her claim.  
The Board finds, however, that additional notice and 
assistance is necessary to satisfy VCAA requirements.  VA 
must notify the veteran that if she is unable to obtain the 
specific medical information noted above, VA would assist her 
in retrieving the potentially supportive evidence if she 
provides VA with appropriate authorizations to obtain such 
evidence directly from the pertinent health care providers.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should request that the 
veteran submit additional statements from 
her medical care providers that would 
give specific dates (month, day and year 
of the beginning and ending periods) 
during which a diagnosed disability 
prevented her from training or going to 
school.  

The VBA AMC should notify the veteran 
that if she is unable to obtain the 
specific medical information noted above, 
VA would assist her in retrieving the 
potentially supportive evidence if she 
provides appropriate authorizations for 
VA to obtain such evidence directly from 
the pertinent health care providers.  The 
VBA AMC should provide the veteran with 
the appropriate authorization forms for 
that purpose.  The VBA AMC should also 
inform her of the importance of this 
information in the consideration of this 
claim.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
additional extension beyond a 45 day 
extension of the delimiting date for the 
receipt of Chapter 30 educational 
benefits.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

